DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 5-8, 15 and 20 in the reply filed on 11/1/2021 is acknowledged. The traversal is on the ground(s) that there is no evidence of separate utility and that the inventions would not be a serious search and/or examination burden. This is not found persuasive because invention I is simply a blank with foldable extensions. Invention I does not require the particulars of invention II wherein an insert with spacers is claimed. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 5 it begins by stating that there is “a pair of rectangular components.” In other words, there are two rectangular components. It is unclear how the first spacer is connected to a rectangular component, then the second component is connected with the other rectangular component, and then the third spacer is connected to “said other of said rectangular components.” Again, the claims state that there is a pair, or two, rectangular components.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first spacer is connected to a rectangular component, then the second component is connected with the other rectangular component, and then the third spacer is connected 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 7,731,081).
Regarding claim 5, Liang discloses an insert capable of being in an envelope comprising a main section (100) having a pair of substantially rectangular components (200) folded over each other; a first spacer (Fig. 3, at top left 422) integral with one of said rectangular components and having three sections (Fig. 3) disposed in folded over relation to each other and in contact with said one of said rectangular components, a second spacer (Fig. 3, at bottom, other 422) integral with the other of said rectangular components and having three sections (Fig. 3) disposed in folded over relation to each other and in contact with said other of said rectangular components, and a third spacer (Fig. 3, at top right, other 422) integral with said other of said rectangular components and having three sections disposed in folded over relation to each other and in contact with said other of said rectangular components in spaced relation to said second spacer. See Figs. 3 and 5. 

Regarding claim 7, said one of said rectangular components of said main section has a rectangular opening (Fig. 5, at 200) spaced from said first spacer.
Regarding claim 8, the insert is of one-piece corrugate. See Fig. 3, and col. 3, ll. 11. 
Regarding claim 15, Liang discloses an insert for an envelope comprising a flat main section (100, 200); and41 685560v1at least three spacers (Fig. 3; top left at 422, top right at 422, and bottom left (not numbered but 422)) integral with and overlying said main section, at least one of said spacers having a first section extending from said main section in perpendicular relation thereto, a second section extending from said first section in parallel to said main section, a third section extending from said second section in perpendicular relation to said main section and a fourth section extending from said third section and secured to said main section. See Figs. 3 and 5.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 7,097,042).
Regarding claim 20, Hsu discloses an insert capable of being in an envelope comprising a flat main section (202); and at least three sleeves (204, 208, 206) integral with and overlying said main section, at least one of said sleeves having a first section (212) extending from said main section in perpendicular relation thereto, a second section (214) extending from said first section in parallel to said main section, a third section (216) extending from said second section in perpendicular relation to said main .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734